Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The substitute specification filed 03/29/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Hastings on 04/29/2021.
The application has been amended as follows: 

The claims have been amended as follows:
1. (Currently amended) A detachable collar adapted to be attached to a collarless garment, wherein the collar comprises a strip of material defining a longitudinal axis and having two fold lines extending generally parallel to the longitudinal axis and defining a plurality of panels comprising panel receives fastening means for attaching the third panel to the neck-band of the collarless garment, said fastening means comprising a pin with an expanded face at one end, the expanded face being , and at an opposite end of the pin that secures the pin end grips , the pin third panel, with the expanded face or the connecting cover being interposed between the second panel and the third panel, and the other of the expanded face or the connecting cover being interposed between the neck-band and the first panel the detachable collar to the neck-band, and the connecting cover can be released to allow connecting and reconnecting of the pin having the expanded face or connecting cover interposed between the [[second and [[third panels, such that said fastening means are isolated from the wearer's neck.
9. (Currently amended) The detachable collar of claim 1, wherein the third panel is further folded at a third fold line to create a fourth panel, wherein the fourth panel is adapted to be folded over to overlay an outside of the neck-band of the collarless garment.
10. (Currently amended) The detachable collar of claim 1 or 9 wherein an outermost surface of the collar exposed to viewing has two or more vertical strips attached to the outermost surface of the collar, said vertical strips adapted to accept and hold in place 
[[-]] an elongated colored strip for decorative effect or for communications, or [[-]] an elongated messaging strip displaying graphic designs for decorative effect or for communications, or [[-]] an elongated photoluminescent strip for decorative effect or for visibility around the wearer of said collar.
Claims 11-13 have been canceled.

The Abstract and Specification (referring to the entered Substitute Specification filed 03/29/2022) have been amended as shown below.

The Abstract has been amended as follows:
a pin, paired magnets, paired male and female clip connectors and tension clips that open and close, all of which can be made from a variety of materials such as metal or plastic.

In the specification, after the heading “BACKGROUND” and inserted prior to paragraph [0003] has been inserted:
--In the clothing industry, it is known to have detachable collars for shirts as far back as the 1880’s. Since then there have been detachable hoodies, detachable raingear and other detachable accessories, where the attachment tabs or buttons or fasteners were integral with the shirt or the shirt already had a provision for attachment of a collar, similar to what some pastors/clergy wear. In this invention, the detachable T-shirt collar, DTSC, is for a regular T-shirt without any provision for a detachable collar. This invented collar is attached through or close to the stretchable T-shirt collar band at the neck to transform a regular T-shirt, old or new, into a more formal attire.--

Paragraph 0029 of the specification has been amended as follows:
[0029] The following LEGEND indicates the corresponding items referenced in the drawings:
1. Top edge fold of DTSC (first fold line)
2. Exterior Face of DTSC (first panel)
3. Interior DTSC Face (second panel)
4. Upturn DTSC Fold (third panel)
5. Bottom Edge fold of Interior DTSC (second fold line)
6. DTSC Removable Collar Pin 
6a. Magnet
7. Stitching as Required
8. T-Shirt Neck band
9. T-Shirt Front
10. T-Shirt Back
11. Downturn DTSC Fold (fourth panel)
12. Front Bottom Edge of DTSC

Paragraph 0031 of the specification has been amended as follows:
 [0031] The collar design is manifest as a 3 fold and 4 fold elongate complete fabrication where i) the collar has multiple folds to form the upper and lower portion and with the upper portion extending to form a fold to be the exterior face of the collar. The upper portion is the exterior face of the Detachable T-shirt Collar, forming a collar leaf,  represented by first panel , having its bottom edge in assembly indicated as part 12. The lower portion which starts below part 2 at the fold indicated as part 1, forms an interior face second panel 3.  The collar, which may include stitching 7,  The innermost upturn fold 4 forms a third panel. The outer fold of the 2 fold lower portion allows the elongated fold to connect to the inner face of the T-shirt neck band which is indicated as part 8 throughout the illustrated figures. The additional fold of the 3 fold lower portion aligns around the neck band of the T- shirt collar and straddles neck band indicated as part 8 and which encircles the T-shirt from front indicated as part 9, to back indicated as part 10. The upper portion straddles the entire assembly over part 8 as a folded portion where it results in being virtually indistinguishable as a detachable attachment. The connectors indicated as part 6, pass through the outer fold 4 of the portion of the 2 fold lower portion and the T- shirt neck band.

Paragraph 0032 of the specification has been amended as follows:
[0032] In use, the connectors are covered from external view by the upper portion when it is folded over and straddles the T-shirt neck band and by the outermost fold of the lower 3 fold portion. In the mechanical attachment method, the 2-part fasteners are passing through the T-shirt neck band 8 to the DTSC as shown by part 6 on Figures 1, 2, 3, 4, 5, 6 and 7 and with the 2-part fastener not coming in contact with the wearer’s skin to avoid any reaction with the wearer’s skin. Both parts of the 2-part fastener assembly, when straddling the T-shirt neck band, are flat and grip each other for assembly and disassembly by mechanical force applied by the fingers for pulling them apart. The fasteners numbering between 3 and 9 are concealed as shown in Fig 1, 4 and 7. The outer face indicated as part 2 has a space between itself and part 8, except when part 11 is the next adjacent surface as indicated in Fig. 7 as is typical of regular shirts with a regular elongated collar. Magnets 6a connect similarly. The head of the fasteners 6 are interposed between the [[second panel 3 and [[the third panel 4 and pierces through the neckband 8 to the other [[and is used to coordinate with a connecting cover that secures the pin end with friction when it grips the pin end to secure it and where it can be released to allow connecting and reconnecting of the matched pair.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
The reference numeral “7” will be added to Fig. 3 and Fig. 6, to indicate stitching.  
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Election/Restrictions
Claims 1 and 10 are allowable. The restriction requirement among Species I, II, III, and IV as set forth in the Office action mailed on 11/06/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/06/2020 is partially withdrawn, in that the restriction between Species I (Figs. 1-4) and II (Figs. 5-7) is withdrawn.  Claim 9, directed to Species II (Figs. 5-7) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-13, directed to Species III and IV, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.  Claims 11-13 do not require all the limitations of an allowable claim since they use a different fastener, i.e. a pair of magnets or clip, rather than the pin structure recited in allowable claim 1. Therefore, claims 11-13 are not subject to rejoinder, and have been canceled as indicated in the Examiner’s Amendment above.
In view of the above noted partial withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 and the claims dependent thereon are allowable because the prior art does not disclose or suggest a detachable collar as claimed, comprising a strip of material having two fold lines extending generally parallel to the longitudinal axis and defining a first panel forming a collar leaf, a second panel attached to the first panel at a first fold line, the second panel defining a collar band, and a third panel attached to the second panel at a second fold line, wherein the third panel is adapted to be folded against the second panel and interposed between the second panel and an inside of a neck-band of the collarless garment, wherein the third panel receives a pin fastener for attaching the third panel to the neck-band of the collarless garment, the pin having an expanded face at one end and a connecting cover at the other end to secure the pin piercing through the third panel, with the expanded face or the connecting cover being interposed between the second panel and the third panel, and the other of the expanded face or the connecting cover being interposed between the neck-band and the first panel to secure the detachable collar to the neck-band, such that the fastener is isolated from the wearer's neck.  GB 761,939 to Evans discloses a detachable collar which has two fold lines and three panels, however Evans does not disclose a pin fastener with the pin piercing the third panel and having one pin head (expanded face) between the second and third panels and the other pin head (connecting cover) interposed between the neckband and the first panel as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY VANATTA/Primary Examiner, Art Unit 3732